       Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 1 of 23



 1 DENNIS J. HERRERA, State Bar # 139669
   City Attorney
 2 RONALD P. FLYNN, State Bar # 184186
   Chief Deputy City Attorney
 3 YVONNE R. MERE, State Bar # 173594
   Chief of Complex & Affirmative Litigation
 4 OWEN J. CLEMENTS, State Bar # 141805
   SARA J. EISENBERG, State Bar # 269303
 5 JAIME M. HULING DELAYE, State Bar # 270784
   Deputy City Attorneys
 6 Fox Plaza
   1390 Market Street, Sixth Floor
 7 San Francisco, CA 94102
   Telephone: 415.554.3597
 8 jaime.hulingdelaye@sfcityatty.org
 9 Attorneys for Plaintiff The People of the State of California,
   acting by and through San Francisco City Attorney Dennis
10 J. Herrera

11    [Additional counsel appear on signature page.]

12                                 UNITED STATES DISTRICT COURT

13                              NORTHERN DISTRICT OF CALIFORNIA

14                                       SAN FRANCISCO DIVISION

15
      THE CITY AND COUNTY OF SAN
16    FRANCISCO, CALIFORNIA and THE         Case No. 3:18-cv-07591-CRB-JSC
      PEOPLE OF THE STATE OF                                       AMENDED
17    CALIFORNIA, Acting by and through San STIPULATION AND [PROPOSED]
      Francisco City Attorney DENNIS J.
18    HERRERA,                              ORDER TO MODIFY CASE
                                            SCHEDULE
19                         Plaintiffs,
            v.
20    PURDUE PHARMA L.P., et al.

21                         Defendants.

22

23

24

25

26
27

28



      4817-5357-8989.v1
      Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 2 of 23



 1           Pursuant to Civil Local Rule 7-12, the People of the State of California, acting by and

 2   through San Francisco City Attorney Dennis J. Herrera, (“the People”), together with Defendants

 3   Walgreen Co., Teva Pharmaceuticals USA, Inc, Teva Pharmaceutical Industries Ltd., Cephalon,

 4   Inc., Actavis LLC, Watson Laboratories, Inc., Actavis Pharma, Inc. f/k/a Watson Pharma, Inc,

 5   Endo Pharmaceuticals Inc., Endo Health Solutions Inc., Endo International plc, Par

 6   Pharmaceutical, Inc., Par Pharmaceutical Companies, Inc., Allergan Finance, LLC f/k/a Actavis,

 7   Inc. f/k/a/ Watson Pharmaceuticals, Inc., Allergan Sales, LLC, Allergan USA, Inc., Warner

 8   Chilcott Company, LLC, Actavis South Atlantic LLC, Allergan plc, Actavis Laboratories UT,

 9   Inc., Actavis Laboratories FL, Inc., and Anda, Inc. (the “Parties’) respectfully submit this

10   stipulation to modify the current case schedule.

11           WHEREAS, the Parties agreed to modify the case schedule as proposed in the Parties’

12   May 7, 2021, Joint Case Management Statement (ECF No. 550), including changes to the

13   substantial completion deadline;

14           WHEREAS, on May 10, 2021, the Honorable Jacqueline Scott Corley indicated that the

15   Court was willing to adopt those proposed deadlines and directed the parties to file a stipulation

16   and proposed order reflecting that schedule;

17           WHEREAS, following the hearing, Defendants raised concerns about Plaintiff’s

18   productions of custodial files, including network drive documents;

19           WHEREAS, Plaintiff acknowledges that at the April 14, 2021, hearing it indicated it

20   would complete production of all emails and network drive documents by May 14, 2021;

21           WHEREAS, Plaintiff regrets that, due to an internal misunderstanding, it did not

22   complete its production of those documents by that date;

23           WHEREAS, Plaintiff has now completed production of all emails, and will complete

24   production of all network drive documents by June 4, 2021, three weeks after May 14 and in

25   advance of the new substantial completion deadline;

26           WHEREAS, as a result, Defendants have requested a three-week extension to the dates

27   proposed on May 7, 2021, which Plaintiff does not oppose;

28           IT IS THEREFORE STIPULATED AND AGREED by the Parties, through their


                                                     -1-
     4817-5357-8989.v1
         Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 3 of 23



 1   respective counsel of record that, subject to the Court’s approval, the case schedule shall be

 2   modified as set forth in the chart below, which adds approximately three weeks to the deadlines

 3   proposed on May 7, 2021, and contemplates a trial date of April 25, 2022.

 4
                                                                                Stipulated Amended
 5        Event                                    Current Schedule             Schedule
 6        Custodial Productions Substantial        --                          June 4, 20211
          Completion Deadline
 7
          Document Production Substantial          February 26, 2021           June 21, 2021
 8        Completion Deadline
          Plaintiff’s expert reports               May 21, 2021                October 5, 2021
 9
          Close of Fact Discovery                  July 2, 2021                November 12, 2021
10        Defendants’ Expert Reports               July 23, 2021               December 2, 2021
11        Plaintiff’s Expert Rebuttal Reports      August 20, 2021             December 23, 2021
          Close of Expert Discovery                September 3, 2021           January 14, 2022
12
          Motions for Summary Judgment and         September 24, 2021          January 24, 2022
13        Daubert Motions
          Oppositions to Motions for Summary
14                                                 October 22, 2021            February 25, 2022
          Judgment and Daubert Motions
15        Replies in Support of Motions for                                    March 11, 2022
          Summary Judgment and Daubert             November 5, 2021
16        Motions
17        All Trial Materials Due                  November 12, 2021           March 24, 2022
          Final Pretrial Conference                November 19, 2021           April 4, 2022
18
          Trial                                    December 6, 2021            April 25, 2022
19
20

21

22

23

24
     1
      Except as ordered by the Court. See e.g., Doc. 561 (ordering the Endo defendants to complete
25   specific custodial productions “by June 21, 2021”). The parties further recognize that various
     disputes about the scope of Plaintiff’s and various Defendants’ productions remain, or may arise,
26   so any production may not include custodial documents that are subject to current or future
     negotiations or responsive to discovery requests not yet agreed to in scope. After June 4, the only
27   custodial documents that Plaintiff is aware of that will remain for it to produce are: (1) privilege
     and redaction review documents (i.e., documents set aside for privilege that could be produced
28   after further review and/or redaction) and (2) documents that require re-review because of a
     coding issue or technical issue identified during the initial review.
                                                        -2-
     4817-5357-8989.v1
      Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 4 of 23



 1
 2

 3

 4    DATED: June 3, 2021                   Respectfully submitted,

 5                                          /s/ Elizabeth J. Cabraser
      DENNIS J. HERRERA                     Elizabeth J. Cabraser
 6    City Attorney                         Richard M. Heimann
      RONALD P. FLYNN                       Paulina do Amaral
 7    YVONNE R. MERE                        Kevin R. Budner
      OWEN J. CLEMENTS                      Michael Levin-Gesundheit
 8    SARA J. EISENBERG                     Jacob H. Polin
      JAIME M. HULING DELAYE                Miriam Marks
 9    Deputy City Attorneys                 LIEFF CABRASER HEIMANN &
      Fox Plaza                             BERNSTEIN, LLP
10    1390 Market Street, Sixth Floor       275 Battery Street, 29th Floor
      San Francisco, CA 94102               San Francisco, California 94111-3339
11    Telephone: 415/554-3957               Telephone: 415.956.1000
      jaime.hulingdelaye@sfcityatty.org     Facsimile: 415.956.1008
12                                          ecabraser@lchb.com

13    Aelish M. Baig                        Paul J. Geller
      Hadiya K. Deshmukh                    Mark J. Dearman
14    Taeva Shefler                         Dorothy P. Antullis
      ROBBINS GELLER RUDMAN & DOWD          Nicolle Brito
15    LLP                                   ROBBINS GELLER RUDMAN & DOWD LLP
      Post Montgomery Center                120 East Palmetto Park Road, Suite 500
16    One Montgomery Street, Suite 1800     Boca Raton, FL 33432
      San Francisco, CA 94104               Telephone: 561/750-3000
17    Telephone: 415/288-4545               561/750-3364 (fax)
      415/288-4534 (fax)                    pgeller@rgrdlaw.com
18    aelishb@rgrdlaw.com

19    Thomas E. Egler                       Louise Renne
      Jay Alvarez                           RENNE PUBLIC LAW GROUP
20    ROBBINS GELLER RUDMAN & DOWD          350 Sansome Street, Suite 300
      LLP                                   San Francisco, CA 94104
21    655 West Broadway, Suite 1900         Telephone: 415/848-7240
      San Diego, CA 92101                   415/848-7230 (fax)
22    Telephone: 619/231-1058               lrenne@publiclawgroup.com
      619/231-7423 (fax)
23    tome@rgrdlaw.com
      Jennie Lee Anderson                   Kevin Sharp
24    Audrey Siegel                         SANFORD HEISLER SHARP, LLP
      ANDRUS ANDERSON LLP                   611 Commerce Street, Suite 3100
25    155 Montgomery Street, Suite 900      Nashville, TN 37203
      San Francisco, CA 94104               Telephone: 615/434-7000
26    Telephone: 415/986-1400               615/434-7020 (fax)
      415/986-1474 (fax)                    ksharp@sanfordheisler.com
27    jennie@andrusanderson.com
      audrey.siegel@andrusanderson.com
28

                                          -3-
     4817-5357-8989.v1
      Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 5 of 23



 1
      Edward Chapin                                   David S. Casey, Jr.
 2    SANFORD HEISLER SHARP, LLP                      Gayle M. Blatt
      655 West Broadway, Suite 1700                   Alyssa Williams
 3    San Diego, CA 92101                             CASEY GERRY SCHENK FRANCAVILLA
      Telephone: 619/577-4253                         BLATT & PENFIELD LLP
 4    619/577-4250 (fax)                              110 Laurel Street
      echapin2@sanfordheisler.com                     San Diego, CA 92101-1486
 5                                                    Telephone: 619/238-1811
                                                      619/544-9232 (fax)
 6                                                    dcasey@cglaw.com
                                                      gmb@cglaw.com
 7                                                    awilliams@cglaw.com

 8    Ellen Relkin                                    Melinda Davis Nokes
      WEITZ & LUXENBERG P.C.                          WEITZ & LUXENBERG P.C.
 9    700 Broadway                                    1880 Century Park East
      New York, NY 10003                              Los Angeles, CA 90067
10    Telephone: 212/558-5500                         Telephone: 310/247-0921
      212/344-5461 (fax)                              310/786-9927 (fax)
11    erelkin@weitzlux.com                            mnokes@weitzlux.com

12    Paul F. Novak
      Tiffany Ellis
13    Michael P. Piggins
      WEITZ & LUXENBERG, P.C.
14    24th Floor, The Fisher Building
      3011 W. Grand Boulevard
15    Detroit, Michigan 48202
      Tel: (313) 800-4170
16    pnovak@weitzlux.com

17    Attorneys for Plaintiff The People of the State of California, acting by and through San Francisco
      City Attorney Dennis J. Herrera
18

19
20

21

22

23

24

25

26
27

28

                                                   -4-
     4817-5357-8989.v1
      Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 6 of 23



 1     DATED: June 3, 2021                         Respectfully submitted,

 2                   s/ Sean O. Morris                         s/ Brent A. Hawkins

 3     Sean O. Morris (SBN 200368)                 Brent A. Hawkins (S.B. # 314266)
       John D. Lombardo (SBN 187142)               Zachary Hill (S.B. #275886)
 4     ARNOLD & PORTER KAYE                        MORGAN, LEWIS & BOCKIUS LLP
       SCHOLER LLP                                 One Market, Spear Street Tower
 5     777 South Figueroa Street, 44th Floor       San Francisco, CA 94105-1596
       Los Angeles, CA 90017-5844                  Telephone: (415) 442-1000
 6     Telephone: (213) 243-4000                   brent.hawkins@morganlewis.com
       Facsimile: (213) 243-4199                   zachary.hill@morganlewis.com
 7     sean.morris@arnoldporter.com
       john.lombardo@arnoldporter.com              Eric W. Sitarchuk*
 8                                                 Rebecca J. Hillyer*
      Jeremy T. Kamras (State Bar No. 237377)      MORGAN, LEWIS & BOCKIUS LLP
 9    Jeremy.Kamras@arnoldporter.com               eric.sitarchuk@morganlewis.com
       ARNOLD & PORTER KAYE                        rebecca.hillyer@morganlewis.com
10    SCHOLER LLP                                  1701 Market Street
      Three Embarcadero Center, 10th Floor         Philadelphia, PA 19103-2921
11    San Francisco, CA 94111-4024                 Telephone: +1.215.963.5000
      Telephone: (415) 471-3100                    Facsimile: +1.215.963-5001
12    Fax: (415) 471-3400
                                                   Wendy West Feinstein (pro hac vice)
13    Attorneys for Defendants Endo                MORGAN, LEWIS & BOCKIUS LLP
      Pharmaceuticals Inc., Endo Health            One Oxford Centre, 32nd Floor
14    Solutions Inc., Par Pharmaceutical, Inc.,    Pittsburgh, PA 15219-6401
      and Par Pharmaceutical Companies, Inc.       Telephone: (412) 560-7455
15                                                 wendy.feinstein@morganlewis.com
16                                                 Attorneys for Defendants
                                                   Teva Pharmaceuticals USA, Inc.,
17                                                 Cephalon, Inc., Actavis LLC, Watson
                                                   Laboratories, Inc., and Actavis Pharma,
18                                                 Inc. f/k/a Watson Pharma, Inc.
19                                                 *Denotes national counsel, pro hac vice
                                                   forthcoming
20
                    s/ Zachary W. Byer                        s/ Charles J. Stevens
21
       Zachary W. Byer (S.B. #301382)              Charles J. Stevens (SBN 106981)
22     KIRKLAND & ELLIS LLP                        cstevens@gibsondunn.com
       555 South Flower Street                     Joshua D. Dick (SBN 268853)
23     Los Angeles, CA 90071                       jdick@gibsondunn.com
       Telephone: (213) 680-8400                   Kelsey J. Helland (SBN 298888)
24     zachary.byer@kirkland.com                   khelland@gibsondunn.com
                                                   GIBSON DUNN & CRUTCHER LLP
25     Jennifer G. Levy, P.C. (pro hac vice)       555 Mission Street, Suite 3000
       KIRKLAND & ELLIS LLP                        San Francisco, CA 94105
26     1301 Pennsylvania Ave., N.W.                Telephone: 415.393.8200
       Washington, DC 20004                        Facsimile: 415.393.8306
27     Telephone: (202) 879-5000
       Facsimile: (202) 879-5200
28     jennifer.levy@kirkland.com

                                                  -5-
     4817-5357-8989.v1
      Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 7 of 23



 1
       Donna Welch, P.C. (pro hac vice)            Kaspar Stoffelmayr
 2     Timothy W. Knapp, P.C. (pro hac vice)       (pro hac vice)
       Karl Stampfl (pro hac vice)                 kaspar.stoffelmayr@bartlitbeck.com
 3     KIRKLAND & ELLIS LLP                        Katherine M. Swift
       300 North LaSalle                           (pro hac vice)
 4     Chicago, IL 60654                           kate.swift@bartlitbeck.com
       Telephone: (312) 862-2000                   BARTLIT BECK LLP
 5     Facsimile: (312) 862-2200                   54 West Hubbard Street
       donna.welch@kirkland.com                    Chicago, IL 60654
 6     tknapp@kirkland.com                         Telephone: 312.494.4400
       karl.stampfl@kirkland.com                   Facsimile: 312.494.4440
 7
       Attorneys for Defendants                    Alex Harris
 8     Allergan Finance, LLC f/k/a Actavis,        (pro hac vice)
       Inc. f/k/a Watson Pharmaceuticals, Inc.,    alex.harris@bartlitbeck.com
 9     Allergan Sales, LLC and Allergan USA,       BARTLIT BECK LLP
       Inc. and specially appearing defendant      1801 Wewatta Street, Suite 1200
10     Allergan plc f/k/a Actavis plc              Denver, CO 80202
                                                   Telephone: 303.592.3100
11                                                 Facsimile: 303.592.3140

12                                                 Attorneys for Defendant
                                                   Walgreen Co.
13
                    s/ Alan R. Ouellette
14
      Alan R. Ouellette (CA Bar. No. 272745)
15    FOLEY & LARDNER LLP
      555 California Street, Suite 1700
16    San Francisco, CA 94104-1520
      Telephone: (415) 434-4484
17    Facsimile: (415) 434-4507
      aouellette@foley.com
18
      James W. Matthews (pro hac vice)
19    Ana M. Francisco (pro hac vice)
      Katy E. Koski (pro hac vice)
20    FOLEY & LARDNER LLP
      111 Huntington Avenue
21    Boston, MA 02199-7610
      Telephone: (617) 342-4000
22    Facsimile: (617) 342-4001
      jmatthews@foley.com
23    afrancisco@foley.com
      kkoski@foley.com
24
      Attorneys for Defendant
25    Anda, Inc.
26
27

28

                                                  -6-
     4817-5357-8989.v1
      Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 8 of 23



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 2

 3   Dated:      June 15      , 2021
                                        CHARLES R. BREYER
 4                                      United States District Judge
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                         -7-
     4817-5357-8989.v1
      Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 9 of 23



 1                                             ATTESTATION

 2           Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this

 3   document has been obtained from the above signatories.

 4    Dated: June 3, 2021                                 By: /s/ Thomas E. Egler

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      -8-
     4817-5357-8989.v1
     Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 10 of 23



 1                                   CERTIFICATE OF SERVICE

 2           I hereby certify that, on June 4, 2021, service of this document was accomplished pursuant

 3   to the Court’s electronic filing procedures by filing this document through the ECF system.

 4
                                                  /s/ Thomas E. Egler
 5                                                THOMAS E. EGLER

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    -9-
     4817-5357-8989.v1
6/4/2021       Case 3:18-cv-07591-CRB Document 572        Filed 06/15/21 Page 11 of 23
                                                    CAND-ECF-

Mailing Information for a Case 3:18-cv-07591-CRB City and County of San Francisco et al v. Purdue
Pharma L.P. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Scott Manzoor Ahmad
      SAhmad@winston.com

      X. Jay Alvarez
      JayA@rgrdlaw.com,e_file_SD@rgrdlaw.com,mwaligurski@rgrdlaw.com

      Jennie Lee Anderson
      jennie@andrusanderson.com,leland.belew@andrusanderson.com,jami.clark@andrusanderson.com,evelyn.rodas@andrusanderson.com,audrey.siegel@andrusanderson.

      Dorothy P. Antullis
      dantullis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Aelish Marie Baig
      AelishB@rgrdlaw.com,panderson@rgrdlaw.com,AYates@rgrdlaw.com,e_file_sd@rgrdlaw.com,mkuwashima@rgrdlaw.com

      Sarah Jane Bily
      SBily@winston.com

      Gayle M Blatt
      gmb@cglaw.com

      Steven J. Boranian
      sboranian@reedsmith.com,drothschild@reedsmith.com

      Nicolle B Brito
      NBrito@rgrdlaw.com,jdennis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Stephen Brody
      sbrody@omm.com,steve-brody-4796@ecf.pacerpro.com

      Kevin R. Budner
      kbudner@lchb.com,mwillin@lchb.com,tlim@lchb.com,rtexier@lchb.com

      Eric John Buhr
      ebuhr@reedsmith.com,arochlin@reedsmith.com,aswenson@reedsmith.com

      Zachary William Byer
      zachary.byer@kirkland.com

      Elizabeth J. Cabraser
      ecabraser@lchb.com

      Elizabeth Joan Cabraser
      ecabraser@lchb.com,jremuszka@lchb.com

      California DOJ
      klwurster@gmail.com

      David S. Casey , Jr
      dcasey@cglaw.com,nancy@cglaw.com,camille@cglaw.com,sleonard@cglaw.com,jdavis@cglaw.com

      Mark P. Chalos
      mchalos@lchb.com

      Edward D. Chapin
      echapin2@sanfordheisler.com,fsalazar@sanfordheisler.com,jalvarez@sanfordheisler.com

      Isaac D. Chaput
      ichaput@cov.com

      Isaac Daniel Chaput
      ichaput@cov.com,jhykan@cov.com,docketing@cov.com

      Owen J. Clements
      owen.clements@sfcityatty.org,martina.hassett@sfcityatty.org,catheryn.daly@sfcityatty.org

      Justine Marise Daniels
      jdaniels@omm.com,justine-daniels-2309@ecf.pacerpro.com

      James M Davis
      jdavis@cglaw.com,vicki@cglaw.net

      Cari K. Dawson
      cari.dawson@alston.com,kate.smith@alston.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102648666398656-L_1_0-1                                                                               1/4
6/4/2021                Case 3:18-cv-07591-CRB Document 572   Filed 06/15/21 Page 12 of 23
                                                        CAND-ECF-
      Mark Dearman
      mdearman@rgrdlaw.com,dtack@rgrdlaw.com,e_file_sd@rgrdlaw.com,MDearman@ecf.courtdrive.com,e_file_fl@rgrdlaw.com

      Mark J. Dearman
      mdearman@rgrdlaw.com

      Hadiya Khan Deshmukh
      hdeshmukh@rgrdlaw.com

      Joshua David Dick
      jdick@gibsondunn.com,tmotichka@gibsondunn.com

      Thomas Edward Egler
      tome@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Sara Jennifer Eisenberg
      sara.eisenberg@sfcityatty.org,john.cote@sfcityatty.org,martina.hassett@sfcityatty.org,yvonne.mere@sfcityatty.org,catheryn.daly@sfcityatty.org

      Scott Austin Elder
      scott.elder@alston.com

      Tiffany Rose Ellis
      tellis@weitzlux.com,slittman@weitzlux.com,nhryczyk@weitzlux.com

      Brian M. Ercole
      brian.ercole@morganlewis.com,peggy.martinez@morganlewis.com

      Christopher Blair Essig
      CEssig@swinston.com

      Wendy West Feinstein
      wendy.feinstein@morganlewis.com,tammy.miller@morganlewis.com,sarah.wasson@morganlewis.com,picalendaring@morganlewis.com,tamara.giulianelli@morganle

      Ana Maria Francisco
      afrancisco@foley.com

      Paul J. Geller
      pgeller@rgrdlaw.com,swinkles@rgrdlaw.com,swinkles@ecf.courtdrive.com,e_file_fl@rgrdlaw.com,pgeller@ecf.courtdrive.com

      Patricia Camille Guerra
      camille@cglaw.com

      August P. Gugelmann
      august@smllp.law,august@ecf.courtdrive.com

      Alex J. Harris
      alex.harris@bartlitbeck.com,anne.doyle@bartlitbeck.com

      Brent Allen Hawkins
      brent.hawkins@morganlewis.com,julie.costello@morganlewis.com,CHCalendarDepartment@morganlewis.com

      Richard Martin Heimann
      rheimann@lchb.com

      Gregory Heinen
      gheinen@foley.com,greg-heinen-7499@ecf.pacerpro.com

      Kelsey John Helland
      khelland@gibsondunn.com,dgriffin@gibsondunn.com

      Jenny Ann Hergenrother
      jenny.mendelsohn@alston.com,jenny.hergenrother@alston.com

      Dennis J. Herrera
      cityattorney@sfcityatty.org,brittany.feitelberg@sfcityatty.org

      Zachary Hill
      zachary.hill@morganlewis.com,wendy.feinstein@morganlewis.com,rebecca.hillyer@morganlewis.com,evan.jacobs@morganlewis.com

      Jaime Marie Huling Delaye
      jaime.hulingdelaye@sfcityatty.org,martina.hassett@sfcityatty.org,sarah.gutierrez@sfcityatty.org,catheryn.daly@sfcityatty.org

      Traci Janelle Irvin
      traci.irvin@ropesgray.com,courtalert@ropesgray.com

      Daniel G. Jarcho
      daniel.jarcho@alston.com

      Sten A. Jernudd
      sten.jernudd@bartlitbeck.com

      Sarah Barr Johansen
      sjohansen@reedsmith.com,AHenderson@reedsmith.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102648666398656-L_1_0-1                                                                             2/4
6/4/2021               Case 3:18-cv-07591-CRB Document 572   Filed 06/15/21 Page 13 of 23
                                                       CAND-ECF-
      Jeremy T Kamras
      jeremy.kamras@arnoldporter.com,nicholas.zebrowski@arnoldporter.com,ecf-
      45a1d8277e87@ecf.pacerpro.com,ashley.gomez@arnoldporter.com,SFCalendar@aporter.com

      Timothy William Knapp
      tknapp@kirkland.com

      Katy E Koski
      kkoski@foley.com

      Amy Jean Laurendeau
      alaurendeau@omm.com,amy-laurendeau-9969@ecf.pacerpro.com,sstewart@omm.com

      Michael Ian Levin-Gesundheit
      mlevin@lchb.com

      Jennifer Gardner Levy
      jennifer.levy@kirkland.com

      Charles Coleman Lifland
      clifland@omm.com,charles-lifland-4890@ecf.pacerpro.com

      John David Lombardo
      John.Lombardo@arnoldporter.com,ecalendar@arnoldporter.com,William.Costley@arnoldporter.com

      Amy Lucas
      alucas@omm.com,amy-lucas-1835@ecf.pacerpro.com

      Enu A Mainigi
      emainigi@wc.com

      Miriam Ellora Marks
      mmarks@lchb.com

      James W Matthews
      jmatthews@foley.com

      Shannon Elise McClure
      smcclure@reedsmith.com,reed-smith-2312@ecf.pacerpro.com,shannon-mcclure-1157@ecf.pacerpro.com,eselfridge@reedsmith.com

      Colleen Marie McNamara
      CMcNamara@wc.com

      Yvonne Rosil Mere
      yvonne.mere@sfcityatty.org,martina.hassett@sfcityatty.org

      Andrew Miller
      amiller@sanfordheisler.com

      Sean OLeary Morris
      sean.morris@arnoldporter.com,edocketscalendaring@arnoldporter.com,vincent.esparza@arnoldporter.com,stacie.james@arnoldporter.com,rebecca.mcnew@arnoldpor

      Melinda Davis Nokes
      mnokes@weitzlux.com,lschultz@weitzlux.com,tellis@weitzlux.com,rcerci@weitzlux.com,jfarrell@weitzlux.com,dsavours@weitzlux.com

      Paul F. Novak
      pnovak@weitzlux.com,cgarcia@weitzlux.com,nhryczyk@weitzlux.com

      Alan Ouellette
      aouellette@foley.com,llanglois@foley.com,wdelvalle@foley.com,alan-ouellette-5627@ecf.pacerpro.com

      Michael P. Piggins
      mpiggins@weitzlux.com

      Christian James Pistilli
      cpistilli@cov.com

      Jacob Henry Polin
      jpolin@lchb.com

      Luke Samuel Porter
      lporter@reedsmith.com,gchiu@reedsmith.com,kjkelly@reedsmith.com

      Louise Hornbeck Renne
      lrenne@publiclawgroup.com,kbeaton@publiclawgroup.com,RPLG-docket@publiclawgroup.com

      Jonathan Charles Sandler
      jsandler@bhfs.com,pherron@bhfs.com

      Molly Ellen Selway
      Molly.Selway@doj.ca.gov

      Nathan E. Shafroth
      nshafroth@cov.com,ktrempy@cov.com,echiulos@cov.com,rlu@cov.com,ncutright@cov.com,rvantassell@cov.com,docketing@cov.com,isaac-chaput-

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102648666398656-L_1_0-1                                                                                  3/4
6/4/2021                Case 3:18-cv-07591-CRB Document 572   Filed 06/15/21 Page 14 of 23
                                                        CAND-ECF-
      8316@ecf.pacerpro.com

      Taeva Cantor Shefler
      TShefler@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Audrey Claire Siegel
      audrey.siegel@andrusanderson.com

      Reid Smith
      RFSmith@winston.com

      Elizabeth Anne Sperling
      elizabeth.sperling@alston.com,annie.yu@alston.com

      Karl Anton Stampfl
      karl.stampfl@kirkland.com

      Charles Joseph Stevens
      cstevens@gibsondunn.com,smaruschak@gibsondunn.com

      Kaspar J. Stoffelmayr
      kaspar.stoffelmayr@bartlit-beck.com

      Sabrina Heron Strong
      sstrong@omm.com,sabrina-strong-4823@ecf.pacerpro.com

      Edward W. Swanson
      ed@smllp.law,AmyMcGugian@ecf.courtdrive.com,ed@ecf.courtdrive.com,britt@ecf.courtdrive.com

      Katherine Marquess Swift
      kate.swift@bartlitbeck.com

      Russell E Taylor
      rtaylor@fbm.com,grenteria@fbm.com,calendar@fbm.com

      Nicole R. Trama
      Nicole.Trama@doj.ca.gov

      Rocky C. Tsai
      rocky.tsai@ropesgray.com,CourtAlert@RopesGray.com

      Richard Allen VanDuzer
      rvanduzer@fbm.com,jamante@fbm.com,calendar@fbm.com

      Neelum Jane Wadhwani
      nwadhwani@wc.com,CardinalWVParalegals@wc.com

      Paul Jarrett Weeks
      paul.weeks@kirkland.com

      Donna Marie Welch
      dwelch@kirkland.com

      Alyssa M Williams
      awilliams@cglaw.com

      Sonya Diane Winner
      swinner@cov.com,docketing@cov.com,calsbury@cov.com

      Carl Brandon Wisoff
      bwisoff@fbm.com,calendar@fbm.com,svillalobos@fbm.com

      Keith Lee Wurster
      keith.wurster@doj.ca.gov,klwurster@gmail.com,lindsey.cannan@doj.ca.gov

      Douglas R. Young
      dyoung@fbm.com,calendar@fbm.com

      Paulina do Amaral
      pdoamaral@lchb.com,catkins@lchb.com,fwhite@lchb.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

Jennifer             Machlin Cecil
Winston & Strawn LLP
101 California Street, 35th Floor
San Francisco, CA 94111

Paul                 Laprairie
Andrus Andersonl LLP
155 Montgomery Street, 900
San Francisco, CA 94104

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102648666398656-L_1_0-1                                                                                                  4/4
     Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 15 of 23




 1 DENNIS J. HERRERA, State Bar #139669
   City Attorney
 2 RONALD P. FLYNN, State Bar #184186
   Chief Deputy City Attorney
 3 YVONNE R. MERE, State Bar #173594
   Chief of Complex & Affirmative Litigation
 4 OWEN J. CLEMENTS, State Bar #141805
   SARA J. EISENBERG, State Bar #269303
 5 JAIME M. HULING DELAYE, State Bar #270784
   Deputy City Attorneys
 6 Fox Plaza
   1390 Market Street, Sixth Floor
 7 San Francisco, CA 94102
   Telephone: 415/554-3957
 8 jaime.hulingdelaye@sfcityatty.org

 9 Attorneys for Plaintiff The People of the State of California,
   acting by and through San Francisco City Attorney Dennis J. Herrera
10
   [Additional counsel appear on signature page.]
11
                                UNITED STATES DISTRICT COURT
12
                              NORTHERN DISTRICT OF CALIFORNIA
13
   THE CITY AND COUNTY OF SAN                       ) Case No. 3:18-cv-07591-CRB
14 FRANCISCO, CALIFORNIA and THE                    )
   PEOPLE OF THE STATE OF CALIFORNIA, ) DECLARATION OF THOMAS E. EGLER
15 Acting by and through San Francisco City         ) ACCOMPANYING STIPULATION AND
   Attorney DENNIS J. HERRERA,                      ) [PROPOSED] ORDER TO MODIFY CASE
16                                                  ) SCHEDULE
                                 Plaintiffs,        )
17                                                  )
           vs.                                      )
18                                                  )
   PURDUE PHARMA L.P., et al.,                      )
19                                                  )
                                 Defendants.        )
20                                                  )

21

22

23

24

25

26
27

28


     4815-1660-0301.v1
     Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 16 of 23




 1            I, Thomas E. Egler, pursuant to Local Civil Rule 6-2, declare the following:

 2            1.         I am a member in good standing of the State Bar of California and admitted to

 3 practice before this Court. I have personal knowledge of the facts set forth herein and could and

 4 would testify competently thereto if called as a witness. Pursuant to Civil L.R. 6-2(a), I make this

 5 declaration in connection with the Stipulation and [Proposed] Order to Modify Case Schedule

 6 (“Stipulation”).

 7 Reasons for the Requested Enlargement of Time

 8            2.         The Stipulation generally moves the modifications previously sought by the parties

 9 by three weeks. The trial date, previously requested to be April 4, 2022, is now requested to be

10 April 25, 2022.

11            3.         As stated in the Stipulation, the parties previously agreed to modify the case schedule

12 as proposed in the parties’ May 7, 2021, Joint Case Management Statement (ECF No. 550),

13 including changes to the substantial completion deadline; and on May 10, 2021, the Honorable

14 Jacqueline Scott Corley indicated that the Court was willing to adopt those proposed deadlines and

15 directed the parties to file a Stipulation and proposed order reflecting that schedule.

16            4.         Following the hearing, however, Defendants raised concerns about Plaintiff’s

17 productions of custodial files, including network drive documents. While Plaintiff acknowledged at

18 the April 14, 2021 hearing that it indicated it would complete production of all e-mails and network
19 drive documents by May 14, 2021, due to an internal misunderstanding it did not complete its

20 production of those documents by that date.

21            5.         While Plaintiff has now completed production of all e-mails, and will complete

22 production of all network drive documents by June 4, 2021 (three weeks after May 14, 2021 and in

23 advance of the new substantial completion deadline), Defendants have requested a three-week

24 extension to the dates proposed on May 7, 2021. Plaintiff does not oppose the extension.

25 All Previous Time Modifications in the Case, Whether by Stipulation or Court Order

26            6.         This action was initiated on December 18, 2018, and was transferred under 28 U.S.C.
27 §1407 to the Northern District of Ohio for inclusion in In re Nat’l Prescription Opiate Litig., 1:17-

28 md-2804 (N.D. Ohio). It was remanded from that litigation in January 2020. See ECF No. 18
     DECLARATION OF THOMAS E. EGLER ACCOMPANYING STIPULATION AND [PROPOSED]
     ORDER TO MODIFY CASE SCHEDULE - 3:18-cv-07591-CRB                                                       -1-
     4815-1660-0301.v1
     Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 17 of 23




 1 (Order Remanding Case).             On April 2, 2020, the Court issued an Order Re: Partial Case

 2 Management Schedule setting deadlines for service of limited document requests, motion to dismiss

 3 briefing and submissions for a broader case schedule. ECF No. 142. Based on the parties’

 4 submissions, on June 16, 2020 the Court issued an Order Re: Amended Proposed Case Schedule.

 5 ECF No. 226.

 6            7.         On October 2, 2020, the Court issued an Order Re: Discovery Case Management

 7 Deadlines that adopted the parties’ proposed extensions to the case schedule. ECF No. 296.

 8            8.         On May 7, 2021, the parties made a joint request for a schedule extension in their

 9 Joint Status Update. ECF No. 550. As noted above, this Stipulation generally adds three weeks to

10 the dates sought in that documents.

11 The Effect the Requested Time Modification Would Have on the Schedule for the Case

12            9.         The prior schedule, the schedule proposed on May 7, 2021 and the current schedule

13 proposals are listed below:

14                                                                                      Stipulated
                                                                                        Amended
15                Event                 Current Schedule          May 7 Request          Schedule
16    Custodial productions             –                     –                     June 4, 2021
      substantial completion
17    deadline
      Document production               February 26, 2021     June 21, 2021         June 21, 2021
18    substantial completion
      deadline
19
      Plaintiff’s expert reports        May 21, 2021          September 14, 2021    October 5, 2021
20    Close of fact discovery           July 2, 2021          October 22, 2021      November 12, 2021
      Defendants’ expert reports        July 23, 2021         November 11, 2021     December 2, 2021
21    Plaintiff’s expert rebuttal       August 20, 2021       December 6, 2021      December 23, 2021
      reports
22
      Close of expert discovery         September 3, 2021 December 20, 2021         January 14, 2022
23    Motions for summary               September 24, 2021 January 10, 2021         January 24, 2022
      judgment and Daubert
24    motions
      Oppositions to motions for        October 22, 2021      February 10, 2022     February 25, 2022
25    summary judgment and
26    Daubert motions
      Replies in support of             November 5, 2021      February 24, 2022     March 11, 2022
27    motions for summary
      judgment and Daubert
28    motions
     DECLARATION OF THOMAS E. EGLER ACCOMPANYING STIPULATION AND [PROPOSED]
     ORDER TO MODIFY CASE SCHEDULE - 3:18-cv-07591-CRB                                                  -2-
     4815-1660-0301.v1
     Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 18 of 23




 1                                                                                   Stipulated
                                                                                     Amended
 2               Event               Current Schedule   May 7 Request                 Schedule
 3    All trial materials due        November 12, 2021 March 3, 2022             March 24, 2022
      Final pretrial conference      November 19, 2021 March 14, 2022            April 4, 2022
 4    Trial                          December 6, 2021  April 4, 2022             April 25, 2022
 5            I declare under penalty of perjury under the laws of the United States of America that the
 6 foregoing is true and correct. Executed this 3rd day of June, 2021 at San Diego, California.

 7                                                                 s/ Thomas E. Egler
                                                                  THOMAS E. EGLER
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     DECLARATION OF THOMAS E. EGLER ACCOMPANYING STIPULATION AND [PROPOSED]
     ORDER TO MODIFY CASE SCHEDULE - 3:18-cv-07591-CRB                                               -3-
     4815-1660-0301.v1
     Case 3:18-cv-07591-CRB Document 572 Filed 06/15/21 Page 19 of 23




 1                                      CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on June 4, 2021, I authorized the electronic

 3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

 5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

 6 non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                      s/ Thomas E. Egler
                                                        THOMAS E. EGLER
 8
                                                        ROBBINS GELLER RUDMAN
 9                                                             & DOWD LLP
                                                        655 West Broadway, Suite 1900
10                                                      San Diego, CA 92101-8498
                                                        Telephone: 619/231-1058
11                                                      619/231-7423 (fax)
12                                                      E-mail: tome@rgrdlaw.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


     4815-1660-0301.v1
6/4/2021       Case 3:18-cv-07591-CRB Document 572        Filed 06/15/21 Page 20 of 23
                                                    CAND-ECF-

Mailing Information for a Case 3:18-cv-07591-CRB City and County of San Francisco et al v. Purdue
Pharma L.P. et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Scott Manzoor Ahmad
      SAhmad@winston.com

      X. Jay Alvarez
      JayA@rgrdlaw.com,e_file_SD@rgrdlaw.com,mwaligurski@rgrdlaw.com

      Jennie Lee Anderson
      jennie@andrusanderson.com,leland.belew@andrusanderson.com,jami.clark@andrusanderson.com,evelyn.rodas@andrusanderson.com,audrey.siegel@andrusanderson.

      Dorothy P. Antullis
      dantullis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Aelish Marie Baig
      AelishB@rgrdlaw.com,panderson@rgrdlaw.com,AYates@rgrdlaw.com,e_file_sd@rgrdlaw.com,mkuwashima@rgrdlaw.com

      Sarah Jane Bily
      SBily@winston.com

      Gayle M Blatt
      gmb@cglaw.com

      Steven J. Boranian
      sboranian@reedsmith.com,drothschild@reedsmith.com

      Nicolle B Brito
      NBrito@rgrdlaw.com,jdennis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Stephen Brody
      sbrody@omm.com,steve-brody-4796@ecf.pacerpro.com

      Kevin R. Budner
      kbudner@lchb.com,mwillin@lchb.com,tlim@lchb.com,rtexier@lchb.com

      Eric John Buhr
      ebuhr@reedsmith.com,arochlin@reedsmith.com,aswenson@reedsmith.com

      Zachary William Byer
      zachary.byer@kirkland.com

      Elizabeth J. Cabraser
      ecabraser@lchb.com

      Elizabeth Joan Cabraser
      ecabraser@lchb.com,jremuszka@lchb.com

      California DOJ
      klwurster@gmail.com

      David S. Casey , Jr
      dcasey@cglaw.com,nancy@cglaw.com,camille@cglaw.com,sleonard@cglaw.com,jdavis@cglaw.com

      Mark P. Chalos
      mchalos@lchb.com

      Edward D. Chapin
      echapin2@sanfordheisler.com,fsalazar@sanfordheisler.com,jalvarez@sanfordheisler.com

      Isaac D. Chaput
      ichaput@cov.com

      Isaac Daniel Chaput
      ichaput@cov.com,jhykan@cov.com,docketing@cov.com

      Owen J. Clements
      owen.clements@sfcityatty.org,martina.hassett@sfcityatty.org,catheryn.daly@sfcityatty.org

      Justine Marise Daniels
      jdaniels@omm.com,justine-daniels-2309@ecf.pacerpro.com

      James M Davis
      jdavis@cglaw.com,vicki@cglaw.net

      Cari K. Dawson
      cari.dawson@alston.com,kate.smith@alston.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102648666398656-L_1_0-1                                                                               1/4
6/4/2021                Case 3:18-cv-07591-CRB Document 572   Filed 06/15/21 Page 21 of 23
                                                        CAND-ECF-
      Mark Dearman
      mdearman@rgrdlaw.com,dtack@rgrdlaw.com,e_file_sd@rgrdlaw.com,MDearman@ecf.courtdrive.com,e_file_fl@rgrdlaw.com

      Mark J. Dearman
      mdearman@rgrdlaw.com

      Hadiya Khan Deshmukh
      hdeshmukh@rgrdlaw.com

      Joshua David Dick
      jdick@gibsondunn.com,tmotichka@gibsondunn.com

      Thomas Edward Egler
      tome@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

      Sara Jennifer Eisenberg
      sara.eisenberg@sfcityatty.org,john.cote@sfcityatty.org,martina.hassett@sfcityatty.org,yvonne.mere@sfcityatty.org,catheryn.daly@sfcityatty.org

      Scott Austin Elder
      scott.elder@alston.com

      Tiffany Rose Ellis
      tellis@weitzlux.com,slittman@weitzlux.com,nhryczyk@weitzlux.com

      Brian M. Ercole
      brian.ercole@morganlewis.com,peggy.martinez@morganlewis.com

      Christopher Blair Essig
      CEssig@swinston.com

      Wendy West Feinstein
      wendy.feinstein@morganlewis.com,tammy.miller@morganlewis.com,sarah.wasson@morganlewis.com,picalendaring@morganlewis.com,tamara.giulianelli@morganle

      Ana Maria Francisco
      afrancisco@foley.com

      Paul J. Geller
      pgeller@rgrdlaw.com,swinkles@rgrdlaw.com,swinkles@ecf.courtdrive.com,e_file_fl@rgrdlaw.com,pgeller@ecf.courtdrive.com

      Patricia Camille Guerra
      camille@cglaw.com

      August P. Gugelmann
      august@smllp.law,august@ecf.courtdrive.com

      Alex J. Harris
      alex.harris@bartlitbeck.com,anne.doyle@bartlitbeck.com

      Brent Allen Hawkins
      brent.hawkins@morganlewis.com,julie.costello@morganlewis.com,CHCalendarDepartment@morganlewis.com

      Richard Martin Heimann
      rheimann@lchb.com

      Gregory Heinen
      gheinen@foley.com,greg-heinen-7499@ecf.pacerpro.com

      Kelsey John Helland
      khelland@gibsondunn.com,dgriffin@gibsondunn.com

      Jenny Ann Hergenrother
      jenny.mendelsohn@alston.com,jenny.hergenrother@alston.com

      Dennis J. Herrera
      cityattorney@sfcityatty.org,brittany.feitelberg@sfcityatty.org

      Zachary Hill
      zachary.hill@morganlewis.com,wendy.feinstein@morganlewis.com,rebecca.hillyer@morganlewis.com,evan.jacobs@morganlewis.com

      Jaime Marie Huling Delaye
      jaime.hulingdelaye@sfcityatty.org,martina.hassett@sfcityatty.org,sarah.gutierrez@sfcityatty.org,catheryn.daly@sfcityatty.org

      Traci Janelle Irvin
      traci.irvin@ropesgray.com,courtalert@ropesgray.com

      Daniel G. Jarcho
      daniel.jarcho@alston.com

      Sten A. Jernudd
      sten.jernudd@bartlitbeck.com

      Sarah Barr Johansen
      sjohansen@reedsmith.com,AHenderson@reedsmith.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102648666398656-L_1_0-1                                                                             2/4
6/4/2021               Case 3:18-cv-07591-CRB Document 572   Filed 06/15/21 Page 22 of 23
                                                       CAND-ECF-
      Jeremy T Kamras
      jeremy.kamras@arnoldporter.com,nicholas.zebrowski@arnoldporter.com,ecf-
      45a1d8277e87@ecf.pacerpro.com,ashley.gomez@arnoldporter.com,SFCalendar@aporter.com

      Timothy William Knapp
      tknapp@kirkland.com

      Katy E Koski
      kkoski@foley.com

      Amy Jean Laurendeau
      alaurendeau@omm.com,amy-laurendeau-9969@ecf.pacerpro.com,sstewart@omm.com

      Michael Ian Levin-Gesundheit
      mlevin@lchb.com

      Jennifer Gardner Levy
      jennifer.levy@kirkland.com

      Charles Coleman Lifland
      clifland@omm.com,charles-lifland-4890@ecf.pacerpro.com

      John David Lombardo
      John.Lombardo@arnoldporter.com,ecalendar@arnoldporter.com,William.Costley@arnoldporter.com

      Amy Lucas
      alucas@omm.com,amy-lucas-1835@ecf.pacerpro.com

      Enu A Mainigi
      emainigi@wc.com

      Miriam Ellora Marks
      mmarks@lchb.com

      James W Matthews
      jmatthews@foley.com

      Shannon Elise McClure
      smcclure@reedsmith.com,reed-smith-2312@ecf.pacerpro.com,shannon-mcclure-1157@ecf.pacerpro.com,eselfridge@reedsmith.com

      Colleen Marie McNamara
      CMcNamara@wc.com

      Yvonne Rosil Mere
      yvonne.mere@sfcityatty.org,martina.hassett@sfcityatty.org

      Andrew Miller
      amiller@sanfordheisler.com

      Sean OLeary Morris
      sean.morris@arnoldporter.com,edocketscalendaring@arnoldporter.com,vincent.esparza@arnoldporter.com,stacie.james@arnoldporter.com,rebecca.mcnew@arnoldpor

      Melinda Davis Nokes
      mnokes@weitzlux.com,lschultz@weitzlux.com,tellis@weitzlux.com,rcerci@weitzlux.com,jfarrell@weitzlux.com,dsavours@weitzlux.com

      Paul F. Novak
      pnovak@weitzlux.com,cgarcia@weitzlux.com,nhryczyk@weitzlux.com

      Alan Ouellette
      aouellette@foley.com,llanglois@foley.com,wdelvalle@foley.com,alan-ouellette-5627@ecf.pacerpro.com

      Michael P. Piggins
      mpiggins@weitzlux.com

      Christian James Pistilli
      cpistilli@cov.com

      Jacob Henry Polin
      jpolin@lchb.com

      Luke Samuel Porter
      lporter@reedsmith.com,gchiu@reedsmith.com,kjkelly@reedsmith.com

      Louise Hornbeck Renne
      lrenne@publiclawgroup.com,kbeaton@publiclawgroup.com,RPLG-docket@publiclawgroup.com

      Jonathan Charles Sandler
      jsandler@bhfs.com,pherron@bhfs.com

      Molly Ellen Selway
      Molly.Selway@doj.ca.gov

      Nathan E. Shafroth
      nshafroth@cov.com,ktrempy@cov.com,echiulos@cov.com,rlu@cov.com,ncutright@cov.com,rvantassell@cov.com,docketing@cov.com,isaac-chaput-

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102648666398656-L_1_0-1                                                                                  3/4
6/4/2021                Case 3:18-cv-07591-CRB Document 572   Filed 06/15/21 Page 23 of 23
                                                        CAND-ECF-
      8316@ecf.pacerpro.com

      Taeva Cantor Shefler
      TShefler@rgrdlaw.com,e_file_sd@rgrdlaw.com

      Audrey Claire Siegel
      audrey.siegel@andrusanderson.com

      Reid Smith
      RFSmith@winston.com

      Elizabeth Anne Sperling
      elizabeth.sperling@alston.com,annie.yu@alston.com

      Karl Anton Stampfl
      karl.stampfl@kirkland.com

      Charles Joseph Stevens
      cstevens@gibsondunn.com,smaruschak@gibsondunn.com

      Kaspar J. Stoffelmayr
      kaspar.stoffelmayr@bartlit-beck.com

      Sabrina Heron Strong
      sstrong@omm.com,sabrina-strong-4823@ecf.pacerpro.com

      Edward W. Swanson
      ed@smllp.law,AmyMcGugian@ecf.courtdrive.com,ed@ecf.courtdrive.com,britt@ecf.courtdrive.com

      Katherine Marquess Swift
      kate.swift@bartlitbeck.com

      Russell E Taylor
      rtaylor@fbm.com,grenteria@fbm.com,calendar@fbm.com

      Nicole R. Trama
      Nicole.Trama@doj.ca.gov

      Rocky C. Tsai
      rocky.tsai@ropesgray.com,CourtAlert@RopesGray.com

      Richard Allen VanDuzer
      rvanduzer@fbm.com,jamante@fbm.com,calendar@fbm.com

      Neelum Jane Wadhwani
      nwadhwani@wc.com,CardinalWVParalegals@wc.com

      Paul Jarrett Weeks
      paul.weeks@kirkland.com

      Donna Marie Welch
      dwelch@kirkland.com

      Alyssa M Williams
      awilliams@cglaw.com

      Sonya Diane Winner
      swinner@cov.com,docketing@cov.com,calsbury@cov.com

      Carl Brandon Wisoff
      bwisoff@fbm.com,calendar@fbm.com,svillalobos@fbm.com

      Keith Lee Wurster
      keith.wurster@doj.ca.gov,klwurster@gmail.com,lindsey.cannan@doj.ca.gov

      Douglas R. Young
      dyoung@fbm.com,calendar@fbm.com

      Paulina do Amaral
      pdoamaral@lchb.com,catkins@lchb.com,fwhite@lchb.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
Jennifer             Machlin Cecil
Winston & Strawn LLP
101 California Street, 35th Floor
San Francisco, CA 94111

Paul                 Laprairie
Andrus Andersonl LLP
155 Montgomery Street, 900
San Francisco, CA 94104

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?102648666398656-L_1_0-1                                                                                                  4/4
